        Case 4:19-cv-01385-JPW Document 89 Filed 11/04/20 Page 1 of 6




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
ROBERT TICHY and                           :    Civil No. 4:19-CV-01385
CORALINA TICHY,                            :
                                           :
             Plaintiffs,                   :
                                           :
             v.                            :
                                           :
THOMAS REINHART, et al.,                   :
                                           :
             Defendants.                   :   Judge Jennifer P. Wilson
                                 MEMORANDUM
      This is a civil case in which Plaintiffs bring several claims under

Pennsylvania law arising from Defendants’ allegedly wrongful conduct in

connection with a government loan that Plaintiffs had obtained to purchase a home.

The court’s subject matter jurisdiction in the case was predicated on a federal

question under 28 U.S.C. § 1331 and supplemental jurisdiction under 28 U.S.C. §

1367. In the currently operative complaint, however, no federal claim is raised,

and all parties agree that the court does not have original subject matter

jurisdiction. Accordingly, because all federal claims have been dismissed, the

court will exercise its discretion under 28 U.S.C. § 1367(c)(3) and decline to

exercise jurisdiction over the remaining state law claims. The case is therefore

dismissed without prejudice.




                                          1
        Case 4:19-cv-01385-JPW Document 89 Filed 11/04/20 Page 2 of 6




                    BACKGROUND AND PROCEDURAL HISTORY

      Plaintiffs Robert and Coralina Tichy initiated this case through the filing of a

complaint on August 9, 2019. (Doc. 1.) Plaintiffs subsequently amended their

complaint on August 12, 2019, October 7, 2019, and October 23, 2019. (Docs. 3,

27, 38.) The third amended complaint raised a claim for violation of the federal

Real Estate Settlement Procedures Act (“RESPA”) and eight claims for relief

under state law. (See Doc. 37 ¶¶ 97–165.)

      The case was reassigned from Judge Brann to the undersigned pursuant to a

verbal order on November 25, 2019. Shortly thereafter, Plaintiffs filed a motion

for leave to file a fourth amended complaint. (Doc. 47.) The court granted the

motion in part on June 30, 2020, allowing Plaintiffs to file a fourth amended

complaint subject to certain limitations. (Docs. 58–59.) Plaintiffs filed their fourth

amended complaint on July 16, 2020. (Doc. 60.) The fourth amended complaint

sought relief exclusively under state law and did not raise any claims for relief

under federal law. (See id. ¶¶ 104–58.)

      Defendants Thomas Reinhart (“Reinhart”) and PennyMac Loan Services

LLC (“PennyMac”) moved to dismiss the fourth amended complaint on July 30,

2020. (Docs. 61–62.) In briefing on its motion to dismiss, PennyMac argues that

the court should retain jurisdiction over Plaintiffs’ state law claims and dismiss

them on the merits. (Doc. 66 at 11–25.) In the alternative, PennyMac argues that

                                          2
        Case 4:19-cv-01385-JPW Document 89 Filed 11/04/20 Page 3 of 6




the court should dismiss the fourth amended complaint for lack of subject matter

jurisdiction because all federal claims have been dismissed from the case. (Id. at

26.) Plaintiffs respond that they “would consent to the Court retaining

supplemental jurisdiction over the remaining state claims to the extent the Court

deems appropriate given the progress of the litigation thus far, such as it is.” (Doc.

69 at 3.) Defendant Reinhart does not take a position on the jurisdictional issue.

(See Docs. 61, 65.) All other Defendants have also not taken positions on the

jurisdictional issue. (See Doc. 82.)

                                       DISCUSSION

      A district court that has original subject matter jurisdiction in a case “shall

have supplemental jurisdiction over all other claims that are so related to claims in

the action within such original jurisdiction that they form part of the same case or

controversy under Article III of the United States Constitution.” 28 U.S.C. §

1367(a). The court may decline to exercise that supplemental jurisdiction,

however, when all claims for which the court had original jurisdiction have been

dismissed from the case. Id. § 1367(c)(3).

      A district court’s decision whether to exercise supplemental jurisdiction

when all federal claims in a case have been dismissed is “purely discretionary.”

Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639 (2009). Ordinarily, a

district court exercising that discretion “must decline to decide the pendent state

                                           3
        Case 4:19-cv-01385-JPW Document 89 Filed 11/04/20 Page 4 of 6




claims,” but the court “need not do so where ‘considerations of judicial economy,

convenience, and fairness to the parties provide an affirmative justification’” for

retaining jurisdiction. North Sound Capital LLC v. Merck & Co., Inc., 938 F.3d

482, 494 n.11 (3d Cir. 2019) (emphasis in original) (quoting Hedges v. Musco, 204

F.3d 109, 123 (3d Cir. 2000)).

      Because the ultimate decision as to whether to retain jurisdiction is

discretionary, a district court “does not err if it declines to exercise supplemental

jurisdiction over state claims after it dismisses a federal claim on which its

jurisdiction is based in the absence of extraordinary circumstances.” Robert W.

Mauthe, M.D., P.C. v. Optum Inc., 925 F.3d 129, 135 (3d Cir. 2019). Any

dismissal based on the court’s decision to decline jurisdiction should be without

prejudice. Kach v. Hose, 589 F.3d 626, 650 (3d Cir. 2009) (citing Figueroa v.

Buccaneer Hotel Inc., 188 F.3d 172, 182 (3d Cir. 1999)).

      Here, as noted above, the currently operative complaint does not raise a

federal claim, and all parties agree that the court does not have original subject

matter jurisdiction. (See Doc. 60.) PennyMac nevertheless urges the court to

retain jurisdiction over Plaintiffs’ state law claims in the interests of judicial

economy, convenience, and fairness to the parties. (Doc. 66 at 13.) PennyMac

notes that the parties have spent significant time and resources litigating the case in

federal court and that dismissal of the case would likely force the parties to start

                                            4
        Case 4:19-cv-01385-JPW Document 89 Filed 11/04/20 Page 5 of 6




over in state court when the case has already been in the pleading stage for over a

year. (Id.) “Under these circumstances,” PennyMac argues, “it would make little

sense to require PennyMac to expend additional resources making the same

arguments in state court, particularly where, . . . Plaintiffs’ claims against

PennyMac are meritless.” (Id.) PennyMac further argues that retaining

jurisdiction furthers the goal of fairness because Plaintiffs have engaged in

“procedural gamesmanship” by eliminating their only federal claim with little or

no notice to Defendants. (Id. at 13–15.)

      Having considered PennyMac’s arguments as to why the court should retain

jurisdiction, the court will decline to do so and will dismiss the case without

prejudice. Although PennyMac argues persuasively that retaining jurisdiction

would make sense because the court could readily rule on the merits of the claims

against it, that argument ignores the fact that PennyMac is not the only defendant

in this case. Plaintiffs’ fourth amended complaint names five defendants, only two

of which—PennyMac and Reinhart—have moved to dismiss the fourth amended

complaint. (See Docs. 60–62.) Thus, rather than the court being in a position to

quickly rule on the merits of the case, it appears more likely that the case will

result in protracted litigation that could take considerable time to resolve. Given

that all remaining claims in the case arise under Pennsylvania law, the court finds

that it would be more appropriate for such litigation to occur in state court.

                                           5
        Case 4:19-cv-01385-JPW Document 89 Filed 11/04/20 Page 6 of 6




Accordingly, the court will deny PennyMac’s request that the court retain

jurisdiction, but grant PennyMac’s alternative request that the court decline to

exercise jurisdiction and dismiss the case.

                                   CONCLUSION

      For the foregoing reasons, the court declines to exercise subject matter

jurisdiction over Plaintiffs’ remaining state law claims and this case is dismissed

without prejudice. An appropriate order follows.

                                       s/Jennifer P. Wilson
                                       JENNIFER P. WILSON
                                       United States District Court Judge
                                       Middle District of Pennsylvania

      Dated: November 4, 2020




                                          6
